EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Rejent on 05 August 2021.

The application has been amended as follows: 
In the claims (as filed 15 April 2021): 
Claim 69 now reads as follows: 
69.    	An apparatus comprising: 
a working channel tube having a proximal end and a distal end; 
a generally rectangular first bar configured to form a window and defining a first arcuate path, wherein the window is bounded on one side by one end of the generally rectangular first bar; 
a slider configured to attach to the working channel tube and slidably engaged within the window to the first bar such that the working channel tube is disposed through the window; and 
a second bar configured to be stationary and defining a second arcuate path,
wherein the one end of the first bar slidably engages the second bar, 
wherein the first bar is cantilevered from the second bar with a length of the first bar extending away from the one end and from the second bar such that the window and the working channel tube are disposed outside of the second bar, 
wherein the slider is configured to control a tilt angle of the proximal end of the working channel tube in a first plane while maintaining a location of the distal end of the working channel tube 
wherein the first bar is configured to control a tilt angle of the proximal end of the working channel tube in a second plane while maintaining the location of the distal end of the working channel tube by moving the first bar to a position along the second arcuate path defined by the second bar.

Claims 85-89 are cancelled. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. US 2011/0071537 to Koga et al. discloses an apparatus with cantilevered bars that control tilt angles in two planes (FIG. 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                    

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775